Exhibit 10.4

HANESBRANDS INC.

OMNIBUS INCENTIVE PLAN OF 2006

CALENDAR YEAR [YEAR] DISCRETIONARY GRANT

RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT

To: [NAME] (referred to herein as “Grantee” or “you”)

Hanesbrands Inc. (the “Company”) is pleased to confirm that you have been
granted a Restricted Stock Unit (“RSU”) Award (this “Award”), effective [DATE]
(the “Grant Date”). This Award is subject to the terms of this Restricted Stock
Unit Grant Notice and Agreement (this “Agreement”) and is made under the
Hanesbrands Inc. Omnibus Incentive Plan of 2006 (the “Plan”) which is
incorporated into this Agreement by reference. Any capitalized terms used herein
that are otherwise undefined shall have the same meaning provided in the Plan.

1. Acceptance of Terms and Conditions. To be eligible to receive this Award you
must sign this Agreement and return it to the Compensation Department within 30
days after the Grant Date. By signing this Agreement, you agree to be bound by
the terms and conditions herein, the Plan and any and all conditions established
by the Company in connection with Awards issued under the Plan, and you further
acknowledge and agree that this Award does not confer any legal or equitable
right (other than those rights constituting the Award itself) against the
Company or any Subsidiary directly or indirectly, or give rise to any cause of
action at law or in equity against the Company.

2. Grant of Restricted Stock Units. Subject to the restrictions, limitations,
terms and conditions specified in the Plan, the Participation Guide/Prospectus
for Hanesbrands Inc. Omnibus Incentive Plan of 2006 (the “Plan Prospectus”), and
this Agreement, the Company hereby grants you as of the Grant Date [NUMBER] RSUs
which are considered Stock Awards under the Plan. These RSUs will remain
restricted until the end of each applicable vesting date set forth below (each,
a “Vesting Date”). Prior to the Vesting Dates, the RSUs are not transferable by
the Grantee by means of sale, assignment, exchange, pledge, or otherwise. For
each of the below-stated Vesting Dates on which you continue to be employed by
the Company, you will vest in the below-stated percentage of the total number of
RSUs awarded in this Agreement, until you are 100% vested:

 

Vesting Date

   Vested Percentage of RSUs Awarded  

[DATE]

     [     ]% 

3. Dividend Equivalents. Subject to the restrictions, limitations and conditions
described in the Plan, dividend equivalents payable on the RSUs will be accrued
on behalf of the Grantee at the time that cash dividends are otherwise paid to
owners of Hanesbrands Inc. common stock. Interest will be credited on accrued
dividend equivalent balances and will vest and will be paid to the Grantee with
the distribution of the shares following each of the Vesting Dates.

4. Distribution of the RSUs. No stock certificates will be issued with respect
to any shares of Stock. Stock ownership shall be kept electronically in the
Grantee’s name, or in the Grantee’s name and in the name of another person of
legal age as joint tenants with right of survivorship, as applicable. If
withholding of taxes is not required, none will be taken and the gross number of
shares will be distributed. The Grantee is personally responsible for the
payment of all taxes related to distribution. The Company or any Subsidiary
shall have the right to deduct from any Award, an amount equal to any



--------------------------------------------------------------------------------

income, social, or other taxes of any kind required by law to be withheld in
connection with the Award or settlement of the RSUs or other securities pursuant
to this Agreement. If the distribution of RSUs is subject to tax withholding,
such taxes will be settled by withholding cash and/or a number of shares with a
market value not less than the amount of such taxes. The Company shall also have
the right to withhold shares deliverable upon vesting of the RSUs to satisfy, in
whole or in part, the amount the Company is required to withhold for taxes in
connection with the Award or settlement of the RSUs or other securities pursuant
to this Agreement. Any cash from dividend equivalents and accrued interest
remaining after withholding taxes are paid will be paid in cash to the Grantee.

Pursuant to the Company’s Share Ownership and Retention Guidelines, you are
required to hold any net (less tax withholding) shares of Stock that you receive
through the lapse of restrictions on RSUs for at least one year from the Vesting
Date (unless your employment terminates, or unless you become totally disabled
as defined in Section 6 below); to the extent that you fail to hold shares for
the one year period as required by those guidelines, you may be ineligible for
any future equity-based compensation awards until the end of the two year period
commencing on the date that the Company becomes aware of such failure, and if
you receive future equity awards, you may be required to authorize the Company’s
designated agent to take action to ensure future compliance with the Guidelines.
With respect to shares of Stock subject to this requirement, you agree not to
engage in short sales or purchase or sell options, puts, calls, straddles,
equity swaps or similar derivative instruments that are directly linked to
Stock.

5. Death or Total Disability. In the event that you cease active employment with
the Company or any of its Subsidiaries (collectively, the “HBI Companies”),
because of your death or total disability (as defined under the appropriate
long-term disability benefit plan), all RSUs will vest as of the date of death
or the date you are determined to be totally disabled.

6. Retirement. The retirement provisions described in this Paragraph 6 apply
solely to this Agreement. If you cease active employment with the HBI Companies
on or after attaining age 50 or older and completing at least 10 years of
service with the HBI Companies, then these RSUs will continue to vest subject to
Paragraph 2. For purposes of determining years of service under this Paragraph
6, if you were employed by Sara Lee Corporation on September 5, 2006 and
remained employed by the HBI Companies thereafter, your service with the HBI
Companies and Sara Lee Corporation will both be counted.

7. Other Terminations of Employment and Change of Control.

a. Involuntary Termination With Severance. If your employment with the Company
is terminated by the Company and you are eligible to receive severance benefits
under any written severance plan of the Company (a “Severance Event
Termination”), then vesting continues for 90 days after the date of termination,
after which time unvested RSUs are forfeited.

b. Involuntary Termination Without Severance. If your employment is terminated
by the Company and you are not eligible for severance pay under the Company’s
severance plans (i.e., your employment is terminated for Cause), then vesting
ends and all unvested RSUs are forfeited on the date of termination.

c. Voluntary Termination. If you voluntarily terminate your employment with the
Company, other than as described in Paragraph 6 above, then vesting ends, and
all unvested RSUs are forfeited, on the date of termination.

d. Change of Control or Other Sale, Closing or Spin-off. In the event your
employment with the Company is terminated as a result of the sale, closing or
spin-off of a specific business unit of the Company, or upon a Change of Control
as defined in the Plan, all restrictions on outstanding RSUs shall lapse, any
Performance Criteria (as defined in the Plan or any program description) shall
be deemed achieved at target levels, and RSUs shall be paid out as promptly as
practicable; provided that if payment would not be a permissible distribution
event, such payment will be made under terms described in Section 14 of the
Plan.

 

2



--------------------------------------------------------------------------------

8. Forfeiture/Right of Offset. Notwithstanding anything contained in this
Agreement to the contrary, if you engage in any activity inimical, contrary or
harmful to the interests of the Company or any Subsidiary, including but not
limited to: (1) without the prior written consent of the Company, counseling or
becoming employed by, or otherwise engaging or participating in, or performing
consulting services for, any Competing Business (regardless of whether you
receive any compensation of any kind), where “Competing Business” means any
business that competes with any business that the HBI Companies conducted at any
time during your employment with the HBI Companies, (2) violating the Company’s
Global Code of Conduct, (3) without the prior written consent of the Company,
soliciting any present or future employees or customers of the Company to
terminate such employment or business relationship(s) with the Company,
(4) disclosing or misusing any confidential information regarding the Company,
(5) participating in any activity not approved by the Board of Directors which
could reasonably be foreseen as contributing to or resulting in a Change of
Control of the Company (as defined in the Plan), or (6) disparaging or
criticizing, orally or in writing, the business, products, policies, decisions,
directors, officers or employees of Company or any of its subsidiaries or
affiliates to any person (all such activities described in (1)-(6) above
collectively referred to as “wrongful conduct”), then (i) RSUs, to the extent
they remain subject to restriction, shall terminate automatically on the date on
which you first engaged in such wrongful conduct and (ii) you shall pay to the
Company in cash any financial gain you realized from the vesting of the RSUs
within the 12-month period immediately preceding such wrongful conduct. For
purposes of this Paragraph 8, financial gain shall equal, on each Vesting Date
during the twelve month period immediately preceding such wrongful conduct, the
fair market value of Company common stock on the that date, multiplied by the
number of shares of common stock vested on that date, reduced by any taxes paid
in countries other than the United States with respect to such vesting and which
taxes are not otherwise eligible for refund from the taxing authorities. By
accepting this Award, you consent to and authorize the Company to deduct from
any amounts payable by the Company to you, any amounts you owe to the Company
under this Paragraph 8.

The Committee may make retroactive adjustments to, and you shall reimburse to
the Company any RSUs paid to you where such compensation was predicated upon,
achieving certain financial results that were substantially the subject of a
restatement, and as a result of the restatement it is determined that you
otherwise would not have been paid such compensation, regardless of whether or
not the restatement resulted from your misconduct. In each such instance, the
Company will, to the extent practicable, seek to recover the amount by which
your incentive compensation for the relevant period exceeded the lower payment
that would have been made based on the restated financial results. The Company
will, to the extent permitted by governing law, require forfeiture of any excess
unvested RSUs and reimbursement to the Company for any financial gain realized
from the vesting of any excess vested RSUs for any named executive officer (for
purposes of this policy “named executive officers” has the meaning given that
term in Item 402(a)(3) of Regulation S-K under the Securities Exchange Act of
1934) where: (i) the payment was predicated upon the achievement of certain
financial results that were subsequently the subject of a substantial
restatement, and (ii) in the Committee’s view the officer engaged in fraud or
misconduct that caused or partially caused the need for the substantial
restatement.

In each instance described above, the Company will, to the extent practicable,
seek to recover the described incentive compensation for the relevant period,
plus a reasonable rate of interest. By accepting this Agreement, you consent to
and authorize the Company to deduct from any amounts payable by the Company to
you, any amounts you owe to the Company under this Paragraph. This right of
set-off is in addition to any other remedies the Company may have against you
for your breach of this Agreement.

9. Adjustments. If the number of outstanding shares of Company common stock is
changed as a result of a stock split or the like without additional
consideration to the Company, the number of RSUs subject to this Award shall be
adjusted to correspond to the change in the outstanding shares of common stock.

 

3



--------------------------------------------------------------------------------

10. Rights as a Stockholder. Except as provided in Paragraph 3 above (regarding
dividends), Grantee shall have no rights as a stockholder of the Company in
respect of the RSUs, including the right to vote until and unless the RSUs have
vested, and ownership of Shares represented by the RSUs has been transferred to
you.

11. Public Offer Waiver. By voluntarily accepting this Award, you acknowledge
and understand that your rights under the Plan are offered to you strictly as an
employee of the HBI Companies and that this Award of RSUs is not an offer of
securities made to the general public.

12. Conformity with the Plan and Share Retention Requirements. This Award is
intended to conform in all respects with, and is subject to, all applicable
provisions of the Plan. Inconsistencies between this Agreement, the Plan
Prospectus or the Plan shall be resolved in accordance with the terms of the
Plan. By your acceptance of this Agreement, you agree to be bound by all of the
terms of this Agreement, the Plan, the Plan Prospectus, and the Company’s Share
Ownership and Retention Guidelines.

13. Interpretations. Any dispute, disagreement or question which arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the terms of this Agreement, the Plan, or the Plan Prospectus
will be determined and resolved by the Committee or its authorized delegate.
Such determination or resolution by the Committee or its authorized delegate
will be final, binding and conclusive for all purposes.

14. No Rights to Continued Employment. By voluntarily acknowledging and
accepting this Award, you acknowledge and understand that this Award shall not
form part of any contract of employment between you and any of the HBI
Companies. Nothing in the Agreement, the Plan Prospectus, or the Plan confers on
any Grantee any right to continue in the employ of the HBI Companies or in any
way affects the HBI Companies’ right to terminate the Grantee’s employment
without prior notice at any time or for any reason. You further acknowledge that
this Award is for future services to the HBI Companies and is not under any
circumstances to be considered compensation for past services.

15. Consent to Transfer Personal Data. By accepting this Award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this Paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. However, failure
to provide the consent may affect your ability to participate in the Plan. The
Company holds certain personal information about you, that may include your
name, home address and telephone number, fax number, email address, family size,
marital status, sex, beneficiary information, emergency contacts, passport /
visa information, age, language skills, drivers license information, date of
birth, birth certificate, social security number or other employee
identification number, nationality, C.V. (or resume), wage history, employment
references, job title, employment or severance contract, current wage and
benefit information, personal bank account number, tax related information, plan
or benefit enrollment forms and elections, option or benefit statements, any
shares of stock or directorships in the Company, details of all options or any
other entitlements to shares of stock awarded, canceled, purchased, vested,
unvested or outstanding in the Grantee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company and/or its Subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located throughout the world, including the United States. You authorize them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or

 

4



--------------------------------------------------------------------------------

other third party with whom you may elect to deposit any shares of stock
acquired pursuant to the Plan. You may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Company; however, withdrawing your consent may affect your
ability to participate in the Plan.

 

  16. Miscellaneous.

a. Modification. The Award of these RSUs is documented by the records of the
Committee or its delegate which shall be the final determinant of the number of
shares granted and the conditions of this Agreement. The Committee may amend or
modify this Award in any manner to the extent that the Committee would have had
the authority under the Plan initially to grant such Award, provided that no
such amendment or modification shall impair your rights under this Agreement
without your consent. Except as in accordance with the two immediately preceding
sentences and Paragraph 18, this Agreement may be amended, modified or
supplemented only by an instrument in writing signed by both parties hereto.

b. Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement including
matters of validity, construction and interpretation, shall be governed by the
internal laws of the State of North Carolina, without regard to any state’s
conflict of law principles. You and the Company agree that all claims in respect
of any action or proceeding arising out of or relating to this Agreement shall
be heard or determined in any state or federal court sitting in North Carolina,
and you agree to submit to the jurisdiction of such courts, to bring all such
actions or proceedings in such courts and to waive any defense of inconvenient
forum to such actions or proceedings. A final judgment in any action or
proceeding so brought shall be conclusive and may be enforced in any manner
provided by law.

c. Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

d. Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

e. Impact Upon Termination of Employment. By voluntarily acknowledging and
accepting this Award, you agree that no benefits accruing under the Plan will be
reflected in any severance or indemnity payments that the Company may make or be
required to make to you in the future, regardless of the jurisdiction in which
you may be located.

17. Confidentiality. You agree that you will not disclose the existence or terms
of this Agreement to any other employees of the Company or third parties with
the exception of your accountants, attorneys, financial advisors, spouse, or
Same-Sex Domestic Partner (as that term is defined in the Hanesbrands Inc.
Employee Health Benefit Plan), and shall ensure that none of them discloses such
existence or terms to any other person, except as required to comply with legal
process.

18. Amendment. By accepting this Award, you agree that the granting of the Award
is at the discretion of the Committee and that acceptance of this Award is no
guarantee that future Awards will be granted under the Plan. Notwithstanding
anything in this Agreement, the Plan Prospectus, or the Plan to the contrary,
this Award may be amended by the Company without the consent of the Grantee,
including but not limited to modifications to any of the rights granted to the
Grantee under this Agreement, at such time and in such manner as the Company may
consider necessary or desirable to reflect changes in law. The Grantee
understands that the Company may amend, resubmit, alter, change, suspend,
cancel, or discontinue the Plan at any time without limitation.

 

5



--------------------------------------------------------------------------------

19. Plan Documents. The Plan Prospectus is available by contacting Celia Powers
at 336.519.4210, and a copy of the Plan can be requested from the Compensation
Committee, c/o Corporate Secretary, Hanesbrands Inc., 1000 E. Hanes Mill Road,
Winston-Salem, NC 27105.

*        *        *

The undersigned hereby acknowledges, accepts, and agrees to all terms and
provisions of the foregoing Agreement.

 

 

Grantee

                    

Date

THE SIGNED AGREEMENT MUST BE RETURNED TO THE COMPENSATION DEPARTMENT,
HANESBRANDS INC., 1000 E. HANES MILL ROAD, WINSTON-SALEM, NC 27105, WITHIN 30
DAYS AFTER THE GRANT DATE.

 

6



--------------------------------------------------------------------------------

HANESBRANDS INC.

OMNIBUS INCENTIVE PLAN OF 2006

CALENDAR YEAR [YEAR] DISCRETIONARY GRANT

RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT

ACKNOWLEDGEMENT AND CONFIDENTIALITY AGREEMENT

In consideration for the Award described in the Restricted Stock Unit Grant
Notice and Agreement effective [DATE] (the “Award”), I, [NAME] agree that I will
not disclose the existence or terms of the Award to any other employees of the
Company or third parties with the exception of my accountants, attorneys,
financial advisors, spouse, or Same-Sex Domestic Partner (as that term is
defined in the Hanesbrands Inc. Employee Health Benefit Plan), and I shall
ensure that none of them discloses such existence or terms to any other person,
except as required to comply with legal process.

 

                        

 

Date     Employee Signature

 

7